Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Status of the Claims
Claims 1-19 are amended
Claim 20 is new
Claims 1-20 are pending
The rejection under 35 USC 101 is maintained

Response to Applicant Remarks
Regarding the rejection under 35 USC 101, Applicant argues:  “Applicant’s independent claims 5 and 11, as amended, include a device that runs an application to configure the device to receive an input indicating a product or service for a transaction, and that facilitates a transfer of funds for the transaction. the device is further configured to present a user interface associated with a merchant. A financing service provider system receives a request for financing from the device via the user interface associated with the merchant presented on the device. The financing service provider system determines the eligibility of the customer to obtain the requested financing based on transaction data and further based on a financial history of the customer, including the value of previous purchases of the customer made from a plurality of merchants and that were processed through the financing service provider system.  Additionally, the financing service provider system determines a customized offer… Applicant’s claims 5 and 11 include additional elements that provide a technical improvement in computer interactions. For example, the claimed device presents a user interface… Applicant’s claims are directed to a narrowly and specifically defined improvement in interaction between computing devices based on a plurality of user interfaces with which a customer is able to interact for obtaining financing,”  (Applicant’s 11/9/22 remarks, pp.20-21).  The examiner respectfully disagrees.
The examiner notes that the invention only claims generic computing elements and generic interfaces.  The concept of obtaining financing clearly predates computing.  Merely implementing the give and take of negotiating financing terms and performance of the financing agreement with generic computing elements is not more than the abstract idea itself.  Collecting, analyzing and displaying information, and receiving and transmitting over a network are conventional in the computing arts.  (MPEP 2106.05h;  See also Alice v. CLS, “. Nearly every computer will include a ‘communications controller’ and ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”)
Applicant also argues that the claimed invention is patent eligible citing the BASCOM case.  (Applicant’s 11/9/22 remarks, pp.22-23, “Similar to the concepts discussed in BASCOM, Applicant’s claims include elements that alone and in combination are sufficient to ensure that the claims amount to significantly more than an abstract idea. For example, Applicant’s claim 5 recites, “receiving, by the financing service provider system, and via a user interface associated with a merchant and presented by a device, a request to finance a transaction between a customer and the merchant, wherein the device is configured to run an application configured to receive an input indicating a product or service for the transaction and facilitate a transfer of funds for the transaction; determining, by the financing service provider system, eligibility of the customer to obtain financing for the transaction based on transaction data associated with the transaction and a financial history of the customer including value of previous purchases made by the customer from a plurality of merchants and processed through the financing service provider system; determining, by the financing service provider system, an offer for financing including financing terms customized for the customer, the financing terms including an amount to be financed, and repayment terms for the amount, the repayment terms including repayment of the amount over two or more partial payments, wherein the financing is associated with a fee to be paid to the financing service provider system, wherein the fee is associated with at least one partial payment of the two or more partial payments, and wherein each of the two or more partial payments are defined in association with the offer; receiving, by the financing service provider system, and via an interaction with a user interface associated with the customer, an indication of an acceptance by the customer of the offer including the financing terms; transmitting, by the financing service provider system, funds to the merchant prior to the customer paying each of the two or more partial payments; and receiving, by the financing service provider system, from at least one payment option of the customer and according to the repayment terms, a portion of the amount that corresponds to a first partial payment of the two or more partial payments.” Independent claim 11 includes similar elements.”).  The examiner respectfully disagrees.
The examiner respectfully suggests that the recited entities in the claims are notorious in the financial arts.  A customer wishes to purchase goods from a merchant and must approach a lender to finance the purchase.  The lender performs some type of due diligence to determine the credit worthiness of the customer.  The lender presents and the customer accepts terms of a loan.  The customer repays the loan.  These steps are not technological, and implementing the steps with generic computing elements does not transform the underlying financial arrangement into a technological advancement.  The examiner notes that in BASCOM the court determined the claim recited the abstract idea of “filtering.”68 However, it concluded the claimed invention improved technology because the filtering tool was installed at a specific location, remote from the end-users, with customizable filtering features specific to each end user which provided both the benefits of a filter at a local computer and on an ISP server.  In the present case, the generic computers only act as conventional tools to communicate the positions of the parties in the financing transaction.  
Regarding the rejection under 35 USC 103, Applicant’s amendments are addressed by the newly cited art.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Regarding independent claims 1,5,11 the claimed invention is directed to an abstract idea without significantly more. The claims are directed to extending and repaying financing which is a method of organizing human activity ( fundamental economic practice). Other than reciting a financing processing system, devices and interfaces nothing in the claims precludes the steps from being performed manually.  But for the financing processing system, devices and interfaces the limitations on receiving finance request, determine eligibility, determine an offer and terms, receive acceptance of offer, transmit funds to merchant, receive partial payment is a process that under its broadest reasonable interpretation could be performed by manually but for the recitation of generic computer elements.  Thus, the claims recite an abstract idea.

 The judicial exception is not integrated into a practical application. The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the method of organizing human activity grouping.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element or a payment processor amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Collecting, analyzing and displaying information, and receiving and transmitting over a network are conventional in the computing arts.  (MPEP 2106.05h;  See also Alice v. CLS, “. Nearly every computer will include a ‘communications controller’ and ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”).]   The claims are not patent eligible.

Regarding the dependent claims, these claims are directed to limitations which serve to limit the financing steps.  The subject matter of claims 2/8/15 (customer is second merchant, withholding second merchant payments as repayment), 3/20 (financing request from POS), 4/10/17 (financing request from website), 6 (processing payments with POS), 7 (history includes amount collected by customer), 9/12 (transmit funds responsive to acceptance of financing), 13 (accessing customer account), 14 (merchant and customer process POS payments with financing provider), 16 (transmit financing terms to customer mobile device), 18 (acceptance of financing terms at POS), 19 (charging customer and refund after acceptance of financing).

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1,3,5,11,13,16,18,20  are rejected under 35 U.S.C. 103 as being unpatentable over
Greer 20050283436 in view of 
Park 20090112744


Regarding Claim 1

receiving, by the financing service provider system, and via a user interface associated with a merchant and presented by a device , a request  to finance a  transaction between a customer and the merchant, wherein the  device is configured to run  an application configured to receive an input  indicating a product or service for the transaction and facilitate a transfer of funds for the transaction ;

Greer is directed to a POS loan system.  (Green, abstract, “Credit underwriting for a financial transaction is automatically commenced and concluded by the initiative of a customer. The customer initiates the financial transaction by interfacing to a merchant application. This interface may include a point of sale terminal, a card reader, a kiosk or the like. Customer-pertinent information and financial transaction pertinent information is obtained as a result of the customer initiating the process. The customer-pertinent and financial transaction pertinent information is then processed and the credit underwriting is approved if the customer associated with the customer-pertinent information is qualified for underwriting of a transaction described by the financial transaction pertinent information.”)  Greer discloses a merchant request for a customer credit sale and acceptance of the credit sale terms from the customer.  (Greer, para 0032, “Requests from the merchant system MS would indicate that the customer is requesting a credit sale. The customer database 62 contains customer information for various customers who have entered into an agreement with the merchant. An example agreement between a customer and a merchant is illustrated in FIG. 3, although it is to be understood that such agreement is illustrated for example purposes only, and that the agreement could be made between the customer and the merchant in a variety of different ways without departing from the teachings of this disclosure. For example, they could be simplified or made more elaborate in printed form, or could be provided to the customer in electronic form via email or at the point of sale, with the customer's signature being captured electronically and stored electronically.”; See also Fig. 3 displaying financing terms to the Merchant and Customer)



determining, by the  financing service provider system,  an offer for financing including financing terms customized for the customer, the financing terms including an  amount to be financed, and repayment terms for the amount, the repayment terms including repayment of the  amount over two or more partial payments, wherein the financing is associated with a fee to be paid to the financing service provider system, wherein the fee is associated with at least one partial payment of the two or more partial payments, and wherein each of the two or more partial payments are defined in association with the offer 
(Greer, para 0061-63, “[0061] ii. determines the payment schedule for the payment plan agreed to in the contract;  [0062] iii. determines the actual date or dates of payments to be made by the customer and the method of payment; [0063] iv. formats the financial instrument using the information computed above for signature by the customer at the point of sale; and”)

receiving, by the financing service provider system, and via an interaction with a user interface associated with the customer, an indication of an acceptance by the customer of the offer including the financing,
transmitting, by the financing service provider system, funds to the merchant prior to the customer paying each of the two or more partial payments; and
(Greer, claim 1, “providing a financial agreement that can be accepted by the customer interfacing to the merchant application; and funding the financial transaction if the financial agreement is accepted by the customer.”)


Greer does not explicitly disclose

determining, by the financing service provider system, eligibility of the customer to obtain financing for the transaction based on transaction data associated with the transaction and a financial history of the customer including value of previous purchases made by the customer from a plurality of merchants and processed through the financing service provider system;
Park is directed to a mobile loan system.  (Park, abstract).  Park discloses that a loan customer may undergo a risk evaluation based on the mobile customer’s transaction history.  (Park, background, “Products purchased with mobile payments have also become diverse, ranging from mobile content to vending machine items. Equally diverse are the mobile payment methods owing to the relatively new payment systems that can be implemented in many different ways. One of the payment methods for purchases using mobile phones is payment via the user's monthly mobile phone statement. This method allows users cashless and "credit-card-less" way to pay for their purchases… A method and system that provides a way for a mobile phone subscriber to obtain and repay a loan using his mobile phone account will greatly enhance the mobile purchase system especially for the un-banked mobile phone users.”; para 0026-27, “[0026] A request for customer information may be made where the personal information entered during the loan application is transmitted to the customer's mobile network provider, and information maintained by the network provider, such as a customer verification and limit to be sent to server 154, is requested. For example, mobile loan system 140 may operate as the user's mobile network operator. A request for a credit evaluation may then be made. To this end, the mobile phone number may be sent to credit evaluation provider 164 for a credit worthiness evaluation, e.g., based on a payment history associated with the mobile phone number. A request for loan approval process may then commence after a credit evaluation result is received from credit evaluation provider 164. [0027] If the lender determines the user is a high credit risk, the lender may elect to request the user to purchase insurance for the loan. To this end, an SMS message may then be transmitted to mobile terminal 120 via carrier network 170. The SMS message may include a uniform resource locator (URL) or an application, such as a wireless application protocol (WAP) application, that functions to link mobile terminal 120 with insurance provider 162. The user may then purchase the loan insurance thereby protecting the lender from a potential loss resulting from a default on the loan.”;  para 0031, “The loan limit specified by Limit field 320d may comprise a monthly loan limit, a daily loan limit, or another suitable interval-based loan limit. When a loan is successfully made, the limit specified for the mobile phone from which the loan was acquired may be deducted by the loan amount. Records 310 may additionally include payment histories associated with the mobile terminal phone numbers, e.g., monthly mobile service invoice amounts, payments received, dates of payments, etc.”)

receiving, by the financing service provider system, from at least one payment option of the customer and according to the-the repayment terms, a portion of the amount that corresponds to a first partial payment of the two or more partial payments.
(Park, para 0035, “A request for repayment of the loan may then be conveyed to the mobile loan system or mobile network operator (step 438), which in turn submits a corresponding request to the user (step 440), e.g., included in the user's monthly mobile service invoice. The user may then submit payment to the mobile loan system or mobile network operator (step 442) which in turn reimburses the lender (step 444).”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Greer with the loan processing of Park with the motivation of managing lender risk.  (Park, para 0031)

Regarding Claim 3, Greer and Park disclose the medium of claim 1.
wherein: 
the request to finance the transaction is received from a point-of sale (POS) terminal associated with the merchant; and  
the POS terminal associated with the merchant is configured to present the user interface associated with the merchant.
See prior art rejection of claim 1 regarding Greer

Regarding claim 5, 11
See prior art rejection of claim 1.

Regarding claim 13,

receiving payment instrument information associated with the transaction data; and  
accessing an account of the customer at least partially in response to receiving the payment instrument information.
Greer discloses that a loan transaction could be repaid from the customer’s bank account after the customer is subsequently paid by an employer.  (Greer, para 0008, “[0008] Generally, the present invention provides a method and system for a merchant to extend credit to a customer by establishing an account to do so, with such account being paid off, or significantly paid down, on or after the customer's next payday, directly from the customer's bank account. The merchant, merchant's agent, financial institution, utility company, rental company, service provider, etc. (collectively referred to herein generally as the "merchant") is provided with a system referred to herein as the "merchant system." The merchant system is used to read or recognize a unique customer identifier device, such as a magnetically encoded or bar-coded customer card, or an integrated chip, micro-computer, etc., which uniquely identifies an account that is held by the customer”)

Regarding Claim 16, Greer and Park disclose the system of claim 11


the operations further comprising transmitting, by the financing service provider system, the offer including the financing terms to a mobile device associated with the customer, wherein the indication of acceptance is received via the interaction with the user interface on the mobile device of the customer.
See prior art rejection of claim 1 regarding Greer


Regarding Claim 18, Greer and Park disclose the system of claim 11
wherein receiving, by the financing service provider system, the indication of acceptance of the offer including the financing terms from the customer includes receiving the indication of acceptance via a point of sale (POS) terminal associated with the merchant.
See prior art rejection of claim 1 regarding Greer

Regarding Claim 20, Greer and Park disclose the method of claim 5
the request to finance the transaction is received from a point-of sale (POS) terminal associated with the merchant; and  
the POS terminal associated with the merchant is configured to present the user interface associated with the merchant.
See prior art rejection of claim 1 regarding Greer

Claims 2, 6, 8, 14, 15  are rejected under 35 U.S.C. 103 as being unpatentable over
Greer 20050283436 in view of 
Park 20090112744 in view of 
Johnson CA2295613A1

Regarding Claim 2, Greer and Park disclose the medium of claim 1.
the merchant is a first merchant having a first merchant account to process payments using the financing service provider system;
See prior art rejection of claim 1.

Greer does not explicitly disclose
the customer is a second merchant having a second merchant account to process payments using the financing service provider system; and
the repayment terms include withholding a portion of each transaction processed via a mobile device of the second merchant, including withholding a percentage of each transaction processed via the mobile device of the second merchant for repayment of the financing and the fee.

Johnson is directed to a merchant loan repayment system.  (Johnson, abstract).   Johnson discloses that an entity taking a loan could be a merchant.  Johnson discloses that a portion of payment to a merchant POS may be collected in order to pay down a merchant loan.  (Johnson, p.2, “Typically, a percentage of a consumer's payment to the merchant (e.g., by credit card) is used to pay down the merchant's outstanding loan. In one embodiment of the present invention, a merchant that has borrowed a loan amount from the lender accepts a customer-identifying account number (e.g., a credit, charge, payment, or debit card number) as payment from the customer and information related to the payment is forwarded to a merchant processor.”).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Greer and Park with the withholding of Johnson with the motivation of repaying a loan.  Id.

Regarding Claim 6, 8, 14, 15
See prior art rejection of claim 2



Claims 4,10,17  are rejected under 35 U.S.C. 103 as being unpatentable over
Greer 20050283436 in view of 
Park 20090112744 in view of 
Nayyar 20140358766

Regarding Claim 4, Greer and Park disclose the medium of claim 1.

Greer does not explicitly disclose
wherein: 
the request to finance the transaction is received via a website associated with the merchant; and 
the website is configured to present the user interface associated with the merchant.
Nayyar is directed to a merchant loan system.  Nayyar discloses that a merchant’s payment provider could offer the merchant a loan through various channels including the web. (Nayyar, fig.5, Paypal working Capital;  para 0043, “[0043] FIG. 2 is a flowchart illustrating a process 200 for loan application according to an embodiment of the invention. Process 200 may be executed by payment provider server 170 or a computer or server of a payment service provider. At step 202, payment provider server 170 may present loan information to a merchant or a customer. The loan information may be presented in an email, a website, or a display terminal.”).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Greer and Park with the finance website of Nayyar with the motivation of providing a loan channel.  Id.

Regarding Claim 10, 17 
See prior art rejection of claim 4.

Claims 7  are rejected under 35 U.S.C. 103 as being unpatentable over
Greer 20050283436 in view of 
Park 20090112744 in view of 
Johnson in view of
Nayyar

Regarding Claim 7, Greer, Park and Johnson disclose the method of claim 6.

Greer does not explicitly disclose
wherein the financial history of the customer includes an amount collected by the customer as the second merchant from previous financial transactions processed through the financing service provider system.
(Nayyar, para 0025, “In one embodiment, the payment service provider may offer loan terms based on a merchant's sales, payments, and/or cash flow. For example, the amount of loan offered to a merchant may be a percentage of a merchant's annual sales revenue processed through the payment service provider. In one embodiment, a merchant may select an amount to borrow up to a maximum amount and may select a percentage of future sales processed through the payment provider service as repayment for the loan. Further, a single fixed fee may be assessed based on the amount, repayment percentage, past business sales volumes, and risk score. Thus, the fee amount is known by the customer before loan amount is funded. Additional fees, such as origination, utilization, pre-payment late fees, may not be imposed to simplify the loan terms.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Greer, Park and Johnson with the finance evaluation of Nayyar with the motivation of providing a loan.  Id.

Claims 9,12  are rejected under 35 U.S.C. 103 as being unpatentable over
Greer 20050283436 in view of 
Park 20090112744 in view of 
Hills 20140156433

Regarding Claim 9, Greer and Park disclose the method of claim 5.

Greer does not explicitly disclose
wherein transmitting the funds to the merchant is responsive to receiving the indication of acceptance of the offer including the financing terms from the customer via the device.

Hills is directed to a POS system that extends credit to a purchaser.  (Hills, abstract).  Hills discloses that a merchant is paid in full after a customer accepting financing terms followed by customer installment payments.  (Hills, fig.2, element 222).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Greer and Park with the acceptance of Hills with the motivation of extending purchaser credit.  Id.


Regarding Claim 12, See prior art rejection of claim 9.





Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims AND the rejection under 35 USC 101 is overcome.


Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687